DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 33-52 and 57-61 are pending in the instant application.  According to the Amendments to the Claims, filed March 15, 2021, claims 33-52 were amended, claims 1-32 and 53-56 were cancelled and claims 58-61 were added.

Status of Priority

	This application is a Divisional (DIV) of US Application No. 16/745,727, filed January 17, 2020 and now US 10,781,171, which is a Divisional (DIV) of US Application No. 16/444,781, filed June 18, 2019 and now US 10,577,318, which is a Divisional (DIV) of US Application No. 16/013,281, filed June 20, 2018 and now US 10,358,416, which is a Divisional (DIV) of US Application No. 15/624,290, filed June 15, 2017 and now US 10,017,468, which is a Divisional (DIV) of US Application No. 13/526,337, filed June 18, 2012 and now US 9,695,120, which is a Continuation (CON) of International Application No. PCT/EP2010/070040, filed December 17, 2010, which claims priority under 35 U.S.C. § 119(a-d) to EP 09306270.1, filed December 18, 2009, and under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 61/376,013, filed August 23, 2010; and b) 61/373,370, filed August 13, 2010.


Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Applicant’s affirmation of the following election, with traverse, in the reply filed on March 15, 2021, is acknowledged: a) Group I - claims 33-52 and 57-61; and b) substituted pyrrolidine - p. 199, Example 1, compound no. 1.
	Similarly, applicant should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 16, 2020.
	Likewise, applicant should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 16, 2020.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments and/or the Amendments to the Claims, filed March 15, 2021.
	Thus, a second Office action and prosecution on the merits of claims 33-52 and 57-61 is contained within.

Reasons for Allowance

	Claims 33-52 and 57-61 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for modulating G-protein-coupled receptor 43 activity in a patient, as recited in claim 33.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the patient in need thereof an effective amount of an instantly recited substituted pyrrolidine.  This methodical step is present in the method for modulating G-protein-
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“	A method for modulating G-protein-coupled receptor 43 activity in a patient, which comprises administering to the patient in need thereof an effective amount of a compound of formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	D is -C(=O)-;
	L2 is a single bond;

	Ar1 is C3-C6 alkyl, C3-C6 cycloalkyl, 5- to 6-membered aryl, or 5- to 6-membered heteroaryl, wherein the C3-C6 alkyl, C3-C6 cycloalkyl, 5- to 6-membered aryl, or 5- to 6-membered heteroaryl is optionally substituted by one or more substituents independently selected from the group consisting of halo, cyano, alkyl, haloalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, (alkylcarbonyl)oxy, ; and further

	wherein each aryl and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of halo, cyano, alkyl, haloalkyl, hydroxy, alkoxy, and haloalkoxy; or

	two Ar1 substituents form an alkylenedioxy group or a haloalkylenedioxy group;

	Ar2 is cycloalkyl, monocyclic heterocyclyl, aryl, or heteroaryl, wherein the cycloalkyl, monocyclic heterocyclyl, aryl, or heteroaryl is optionally substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, carboxy, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, amino, alkylamino, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, alkylsulfonyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl; and further

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, carboxy, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, amino, alkylamino, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, alkylsulfonyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, nitro, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, heterocyclylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl; or

	the cycloalkyl, aryl, or heteroaryl substituent of Ar2 is fused to one or more independently selected aryl groups or heteroaryl groups, wherein each aryl group and heteroaryl group is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, nitro, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, cycloalkylsulfonyl, heterocyclylsulfonyl, arylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, heterocyclyl, aryl, chloroaryl, (methyl)aryl, and heteroaryl; or

	two Ar2 substituents form an alkylenedioxy group or a haloalkylenedioxy group;


	R1 is H;
	R2 is H;
	R3 is H, cyano, alkyl, hydroxyalkyl, alkoxyalkyl, aralkyl, acetyl, or arylsulfonyl;
	R3’ is H or C1-C4 alkyl; and
	R4 is H, cyano, or C1-C4 alkyl;

with the proviso that:

(1)	the compound is not selected from the group consisting of:

(2S)-methyl 1-benzoyl-5-propylpyrrolidine-2-carboxylate;
(2S)-methyl 1-benzoyl-5-mesitylpyrrolidine-2-carboxylate;
(2S)-methyl 1-benzoyl-5-(2,4,6-triethylphenyl)pyrrolidine-2-carboxylate;
(2S,5R)-methyl 1-benzoyl-5-propylpyrrolidine-2-carboxylate;
(2S,5S)-methyl 1-benzoyl-5-propylpyrrolidine-2-carboxylate;
(2S,5S)-1-benzoyl-5-mesitylpyrrolidine-2-carboxylic acid;
(2R,5S)-1-(3-bromo-2,6-dimethoxybenzoyl)-5-phenylpyrrolidine-2-carboxylic acid;
(2R,5R)-1-(4-bromothiophene-2-carbonyl)-5-phenylpyrrolidine-2-carboxylic acid; and
	1-[7-(4-tert-butylphenoxy)-1-(cylopentylmethyl)isoquinoline-3-carbonyl]-(5R)-phenylpyrrolidine-(2S)-carboxylic acid; and further

with the proviso that:

(2)	Ar2 is not selected from the group consisting of phthalazin-6-yl, pyrido[2,3-d]pyridazin-2-yl, pyrido[2,3-d]pyridazin-3-yl, and pyrazino[2,3-d]pyridazin-2-yl; and/or

(3)	R3 is not monosubstituted hydroxymethyl.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 33, wherein the stereoisomer of the compound is of formula Ib-1b’:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ib-1b’

or a pharmaceutically acceptable salt thereof.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
, wherein the stereoisomer of the compound is of formula Ib-1d:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Ib-1d

or a pharmaceutically acceptable salt thereof.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 35, wherein the stereoisomer of the compound is of formula Ib-1e:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Ib-1e

or a pharmaceutically acceptable salt thereof,

wherein:

	R8 is H, halo, cyano, alkyl, haloalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, (alkoxy)carbonyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, haloalkoxy, (alkylcarbonyl)oxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, aryl, or heteroaryl, wherein each aryl and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of halo, cyano, alkyl, haloalkyl, hydroxy, alkoxy, and haloalkoxy;
	R8’ is H, halo, cyano, alkyl, haloalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, (alkoxy)carbonyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, haloalkoxy, (alkylcarbonyl)oxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, aryl, or heteroaryl, wherein each aryl and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of halo, cyano, alkyl, haloalkyl, hydroxy, alkoxy, and haloalkoxy;
	R9 is H, halo, cyano, alkyl, haloalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, (alkoxy)carbonyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, haloalkoxy, (alkylcarbonyl)oxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, aryl, or heteroaryl, wherein each aryl and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of halo, cyano, alkyl, haloalkyl, hydroxy, alkoxy, and haloalkoxy;
	R9’ is H, halo, cyano, alkyl, haloalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, (alkoxy)carbonyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, haloalkoxy, (alkylcarbonyl)oxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, aryl, or heteroaryl, wherein each aryl and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of halo, cyano, alkyl, haloalkyl, 
	R10 is H, halo, cyano, alkyl, haloalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, (alkoxy)carbonyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, haloalkoxy, (alkylcarbonyl)oxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, aryl, or heteroaryl, wherein each aryl and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of halo, cyano, alkyl, haloalkyl, hydroxy, alkoxy, and haloalkoxy; or

	R8 and R9, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group; or

	R9 and R10, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group; or

	R9’ and R10, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group; or

	R8’ and R9’, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 36, wherein the stereoisomer of the compound is of formula Ib-1g:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Ib-1g

or a pharmaceutically acceptable salt thereof,

wherein:

	R11 is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl;

	R11’ is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl;

	R12 is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;


	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl;

	R12’ is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl; and

	R16 is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl; or

	R11 and R12, together with the carbon atoms of the phenyl to which they are attached, form an aryl group or a heteroaryl group, wherein the aryl group or heteroaryl group is optionally substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, cycloalkylsulfonyl, arylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, heterocyclyl, aryl, chloroaryl, (methyl)aryl, and heteroaryl; or

	R12 and R16, together with the carbon atoms of the phenyl to which they are attached, form an aryl group or a heteroaryl group, wherein the aryl group or heteroaryl group is optionally substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, cycloalkylsulfonyl, arylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, heterocyclyl, aryl, chloroaryl, (methyl)aryl, and heteroaryl; or

	R12’ and R16, together with the carbon atoms of the phenyl to which they are attached, form an aryl group or a heteroaryl group, wherein the aryl group or heteroaryl group is optionally substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, cycloalkylsulfonyl, arylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, heterocyclyl, aryl, chloroaryl, (methyl)aryl, and heteroaryl; or

	R11’ and R12’, together with the carbon atoms of the phenyl to which they are attached, form an aryl group or a heteroaryl group, wherein the aryl group or heteroaryl group is optionally substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, cycloalkylsulfonyl, arylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, heterocyclyl, aryl, chloroaryl, (methyl)aryl, and heteroaryl; or

	R11 and R12, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group; or

	R12 and R16, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group; or

	R12’ and R16, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group; or

	R11’ and R12’, together with the carbon atoms of the phenyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 37, wherein the stereoisomer of the compound is of formula Ib-1g1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Ib-1g1

or a pharmaceutically acceptable salt thereof.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 38, wherein the stereoisomer of the compound is of formula Ib-1g1a:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Ib-1g1a

or a pharmaceutically acceptable salt thereof,

wherein:

	R17 is H, halo, cyano, alkyl, haloalkyl, (alkoxy)alkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R17’ is H, halo, cyano, alkyl, haloalkyl, (alkoxy)alkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R18’ is H, halo, cyano, alkyl, haloalkyl, (alkoxy)alkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl; and
	R19 is H, halo, cyano, alkyl, haloalkyl, (alkoxy)alkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 37, wherein the stereoisomer of the compound is of formula Ib-1g2:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Ib-1g2



	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 37, wherein the stereoisomer of the compound is of formula Ib-1h:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Ib-1h

or a pharmaceutically acceptable salt thereof,

wherein:

	L4 is a single bond, -C1-C3 alkylene-O-, -C(O)-, -O-, or -O-C1-C3 alkylene-, wherein the -C1-C3 alkylene-O- or -O-C1-C3 alkylene- is optionally substituted by one or more substituents independently selected from the group consisting of fluoro and methyl;
	R13 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R13’ is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R14 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R14’ is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl; and

15 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 41, wherein the stereoisomer of the compound is of formula Ib-1h1:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Ib-1h1

or a pharmaceutically acceptable salt thereof.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 37, wherein the stereoisomer of the compound is of formula Ib-1h’:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Ib-1h’

or a pharmaceutically acceptable salt thereof,

wherein:

	R16 is 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
;

	R17 is H, halo, cyano, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, or alkylsulfamoyl;
	R17’ is H, halo, cyano, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, or alkylsulfamoyl;
	R18 is H, halo, cyano, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, or alkylsulfamoyl;
	R18’ is H, halo, cyano, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, or alkylsulfamoyl;
	R19 is H, halo, cyano, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, or alkylsulfamoyl; and
	the arrow marks the point of attachment to the phenyl ring.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 37, wherein the stereoisomer of the compound is of formula Ib-1h”:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Ib-1h”

or a pharmaceutically acceptable salt thereof,


wherein:

	R is H, methyl, ethyl, or tert-butyl;

(i)	R8 is Cl; and
	R9 is H; or

(ii)	R8 is F; and
	R9 is H; or

(iii)	R8 is F; and
	R9 is F; and

	
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 is selected from the group consisting of combination no. 1, combination no. 2, combination no. 3, combination no. 4, combination no. 5, combination no. 6, combination no. 7, combination no. 8, combination no. 9, combination no. 10, combination no. 11, combination no. 12, combination no. 13, combination no. 15, combination no. 16, combination no. 17, combination no. 18, combination no. 19, combination no. 20, combination no. 23, and combination no. 24:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 combination no. 1, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 combination no. 2,


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 combination no. 3, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 combination no. 4,


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 combination no. 5, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 combination no. 6,


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 combination no. 7, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 combination no. 8,


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 combination no. 9, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 combination no. 10,


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 combination no. 11, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 combination no. 12,


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 combination no. 13, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 combination no. 15,


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 combination no. 16, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 combination no. 17,


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 combination no. 18, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 combination no. 19,


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 combination no. 20, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 combination no. 23,

and 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 combination no. 24.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

Ib-1i

or a pharmaceutically acceptable salt thereof,

wherein:

	L4 is a single bond, -C1-C3 alkylene-O-, -C(O)-, -O-, or -O-C1-C3 alkylene-, wherein the -C1-C3 alkylene-O- or -O-C1-C3 alkylene- is optionally substituted by one or more substituents independently selected from the group consisting of fluoro and methyl;
	R13 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R13’ is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R14 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R14’ is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl; and
	R15 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 36, wherein the stereoisomer of the compound is of formula Ib-1j:


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale

Ib-1j

or a pharmaceutically acceptable salt thereof,

wherein:

	L4 is a single bond, -C1-C3 alkylene-O-, -C(O)-, -O-, or -O-C1-C3 alkylene-, wherein the -C1-C3 alkylene-O- or -O-C1-C3 alkylene- is optionally substituted by one or more substituents independently selected from the group consisting of fluoro and methyl;

	R11 is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl;

	R11’ is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl;

	R12’ is H, halo, cyano, nitro, alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	wherein each alkyl, haloalkyl, hydroxyalkyl, (alkoxy)alkyl, (haloalkoxy)alkyl, (aryloxy)alkyl, (heteroaryloxy)alkyl, cycloalkylalkyl, heterocyclylalkyl, aralkyl, heteroarylalkyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, arylcarbamoyl, heteroarylcarbamoyl, (alkoxy)carbonyl, (aryloxy)carbonyl, (heteroaryloxy)carbonyl, arylcarbonyl, (alkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (arylsulfonyl)amino, (heteroarylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (heteroarylalkyl)oxy, (alkylcarbonyl)oxy, (arylcarbonyl)oxy, (heteroarylcarbonyl)oxy, cycloalkyloxy, heterocyclyloxy, aryloxy, heteroaryloxy, alkylsulfonyl, sulfamoyl, alkylsulfamoyl, arylsulfamoyl, heteroarylsulfamoyl, arylsulfonyl, heteroarylsulfonyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl substituent is optionally and independently substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, arylsulfonyl, cycloalkyl, heterocyclyl, aryl, (chloro)aryl, (methyl)aryl, and heteroaryl; or

	R11’ and R12’, together with the carbon atoms of the pyridinyl to which they are attached, form an aryl group or a heteroaryl group, wherein the aryl group or heteroaryl group is optionally substituted by one or more substituents independently selected from the group consisting of oxo, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, carboxy, (alkoxy)carbonyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (carbamoyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, (alkylcarbonyl)oxy, cycloalkyloxy, aryloxy, alkylsulfonyl, haloalkylsulfonyl, cycloalkylsulfonyl, arylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkyl, heterocyclyl, aryl, chloroaryl, (methyl)aryl, and heteroaryl; or

	R11’ and R12’, together with the carbon atoms of the pyridinyl to which they are attached, form an alkylenedioxy group or a haloalkylenedioxy group;

	R13 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R13’ is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R14 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R14’ is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl; and
	R15 is H, halo, cyano, alkyl, haloalkyl, cyanomethyl, hydroxyalkyl, (alkoxy)alkyl, carbamimidoyl, hydroxycarbamimidoyl, carbamoyl, alkylcarbamoyl, hydroxycarbamoyl, amino, alkylamino, (alkylcarbonyl)amino, (haloalkylcarbonyl)amino, (alkylcarbamoyl)amino, (alkylsulfonyl)amino, (haloalkylsulfonyl)amino, hydroxy, alkoxy, haloalkoxy, alkoxyalkoxy, (carbamoylalkyl)oxy, (cycloalkylalkyl)oxy, (arylalkyl)oxy, (fluoroarylalkyl)oxy, cycloalkyloxy, alkylsulfonyl, haloalkylsulfonyl, sulfamoyl, alkylsulfamoyl, cycloalkylsulfonyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl.”---


	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 36, wherein the stereoisomer of the compound is of formula Ib-1k:


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

Ib-1k

or a pharmaceutically acceptable salt thereof,

wherein:

	R12’ is H, fluoro, chloro, methyl, trifluoromethyl, or methoxy;
	R17 is H, halo, cyano, nitro, alkyl, haloalkyl, (alkoxy)alkyl, amino, (alkylcarbonyl)amino, (alkylsulfonyl)amino, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, or alkylsulfonyl;
	R17’ is H, halo, cyano, nitro, alkyl, haloalkyl, (alkoxy)alkyl, amino, (alkylcarbonyl)amino, (alkylsulfonyl)amino, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, or alkylsulfonyl;
	R18’ is H, halo, cyano, nitro, alkyl, haloalkyl, (alkoxy)alkyl, amino, (alkylcarbonyl)amino, (alkylsulfonyl)amino, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, or alkylsulfonyl; and
	R19 is H, halo, cyano, nitro, alkyl, haloalkyl, (alkoxy)alkyl, amino, (alkylcarbonyl)amino, (alkylsulfonyl)amino, alkoxy, haloalkoxy, alkoxyalkoxy, (cycloalkylalkyl)oxy, or alkylsulfonyl.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 36, wherein the stereoisomer of the compound is of formula Ib-1l:


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

Ib-1l

or a pharmaceutically acceptable salt thereof,

wherein:

	R20 is aryl or heteroaryl, wherein the aryl or heteroaryl is optionally substituted by one or more substituents independently selected from the group consisting of halo, cyano, nitro, alkyl, haloalkyl, (alkylsulfonyl)amino, alkoxy, alkylsulfamoyl, heterocyclylsulfonyl, phenyl, and (chloro)phenyl.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 33, wherein the stereoisomer of the compound is of formula Ic-1b’:


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale

Ic-1b’

or a pharmaceutically acceptable salt thereof.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 33, wherein the stereoisomer of the compound is of formula Id-1b’:


    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale

Id-1b’

or a pharmaceutically acceptable salt thereof.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“	The method according to claim 33, wherein the stereoisomer of the compound is of formula Ie-1b’:


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale

Ie-1b’

or a pharmaceutically acceptable salt thereof.”---


	In claim 58, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 33, wherein the patient has a disease selected from the group consisting of a cardiovascular disease, diabetic neuropathy, diabetic retinopathy, dyslipidemia, glucose intolerance, high low-density lipoprotein cholesterol, hypercholesterolemia, hyperglycemia, hyperinsulinemia, hyperlipidemia, hyperlipoproteinemia, hypertension, hypertriglyceridemia, hypoglycemia, insulin resistance, low high-density lipoprotein cholesterol, ketoacidosis, a kidney disease, metabolic syndrome, nephropathy, a nonalcoholic fatty liver disease, obesity, syndrome X, a thrombotic disorder, and type II diabetes.”---

	In claim 59, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 58, wherein the cardiovascular disease is selected from the group consisting of angina, atherosclerosis, claudication, heart attack, and stroke.”---

	In claim 60, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 58, wherein the dyslipidemia is selected from the group consisting of diabetic dyslipidemia and mixed dyslipidemia.”---

	In claim 61, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 58, wherein the nonalcoholic fatty liver disease is selected from the group consisting of nonalcoholic steatohepatitis and steatosis.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas J. DiCeglie, Jr. (Reg. No. 51,615) on March 22, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624